USDC IN/ND case 2:18-cr-00021-TLS-APR document 252 filed 05/01/19 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA


                                                ORDER
       Due to the Honorable Judge Joseph S. Van Bokkelen now sharing a combined civil and

criminal caseload equal to 50% of the total number of cases (civil and criminal) assigned to an

active judge, the Clerk is hereby directed to reassign the following cases from Judge Joseph S.

Van Bokkelen to Judge Theresa L. Springmann as the presider for all further proceedings:

               2:16-cr-50      USA v. Anthony Darnell McDonald
               2:17-cr-119     USA v. Miguel Gonzalez
               2:18-cr-7       USA v. Loya, Luciano, Reyes, Williams
               2:18-cr-21      USA v. Caldwell, Young, Allen, Martin, Bonds, Brinkley, Clarke
               2:18-cr-23      USA v. Ashton Harrison
               2:18-cr-80      USA v. Lee, Beldsoe, Foxx
               2:18-cr-89      USA v. Williamson Sr., Veach
               2:18-cr-92      USA v. Angelina Vilella
               2:18-cr-99      USA v. Bonner, Blackmon
               2:18-cr-101     USA v. Coleman, Owens, Coleman, Pike
               2:18-cr-106     USA v. Robert Wilson, Shelly Ann Wilson
               2:18-cr-116     USA v. Basil Ubanwa
               2:18-cr-130     USA v. April Denise Hill
               2:18-cr-134     USA v. Brandon Winters
               2:18-cr-138     USA v. Jerry L James
               2:19-cr-11      USA v. Ahmad Zaid
               2:19-cr-14      USA v. Darren Bell, Altonio Benson
               2:19-cr-20      USA v. Sealed Defendant #3
               2:19-cr-42      USA v. Bobby Leon Smith
               2:19-cr-43      USA v. Sealed Defendant

       This order does not change the assignment of the Magistrate Judge or any previously

scheduled deadlines, hearings or trial dates.

SO ORDERED on May 1, 2019                           s/ Theresa L. Springmann
                                                    _________________________________
                                                    Chief Judge Theresa L. Springmann
                                                    United States District Court
